Citation Nr: 1011728	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for diabetes type II.  

2.  Entitlement to service connection for residuals of a 
right foot injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In June 2007, the Veteran presented testimony at a hearing 
conducted at the Indianapolis RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is provided in 
the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Reason for remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in 
Indianapolis, Indiana.  

In a December 2008 letter, the Veteran, through his 
representative, specifically requested a video conference 
hearing before the Board of Veterans' Appeals.  The letter 
was submitted prior to the February 2009 certification of the 
appeal.  The Veteran has not been provided with a hearing, 
and the record does not reflect that he has withdrawn his 
request.  The failure to afford the Veteran a hearing would 
amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) 
(2009).  Thus, a remand is necessary to afford the Veteran a 
hearing at the Indianapolis Department of Veterans Affairs 
Regional Office.  38 U.S.C.A. § 7107 (2002).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED to the 
Indianapolis RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law Judge 
of the Board via video conference at the 
local office in accordance with his 
request.  The Veteran should be notified 
in writing of the date, time, and location 
of the hearing.  After the hearing is 
conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


